Citation Nr: 0735797	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-24 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for chronic headaches 
(also claimed as migraine headaches).

2.	Entitlement to service connection for a sinus disorder.

3.	Entitlement to a disorder manifested by left foot pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 2001 to 
May 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The issue of entitlement to service connection for chronic 
headaches (also claimed as migraine headaches) is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed sinus disorder related to her period 
of active military service.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed disorder manifested by left foot 
pain related to her period of active military service.


CONCLUSIONS OF LAW

1.	A chronic sinus disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.	A chronic disorder manifested by left foot pain was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In her September 2004 notice of disagreement and July 2005 
substantive appeal, the veteran maintains that she has a 
serious sinus condition and that she received "waivers" for 
several months while in technical school for her claimed left 
foot disorder.  She points to a January 23, 2002 service 
medical record of treatment for the claimed left foot 
disorder, and argues that service connection is warranted for 
chronic left foot and sinus disorders.

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  As the 
appellant's claims for service connection for sinus and left 
foot disorders are being denied, as set forth below, there 
can be no possibility of prejudice to her.  As set forth 
herein, no additional notice or development is indicated in 
the appellant's claims. 

In a May 2004 letter, issued prior to the July 2004 rating 
decision, the RO informed the appellant of its duty to assist 
her in substantiating her claims under the VCAA and the 
effect of this duty upon her claims.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I.	Factual Background

When examined for enlistment into service in August 2001, the 
veteran's sinuses and feet were normal and she was found 
qualified for active service.

A January 23, 2002 record indicates that the veteran was seen 
for complaints of sharp left ankle pain for three weeks with 
no radiation.  Physical examination was positive for 
navicular pain.  Results of an x-ray performed at the time 
were described as negative.  The radiology report reflects no 
evidence of acute fracture or dislocation.  The clinical 
assessment was left foot strain. 

From January to February 2002, the veteran was placed on 
temporary restricted duty, but the reason for the restriction 
was not noted.  She was restricted from marching and running.  
Also, during 2002 and 2003, the veteran was placed on 
physical profiles due to her chronic headaches.

According to a February 2002 clinical record, the veteran was 
evaluated for worsening foot pain present for several weeks.  
The assessment was plantar fasciitis for which she received a 
waiver for one week and advised to use ice and stretch.

In March 2002, the veteran was seen for complaints of 
bilateral calf pain.  There was normal strength to both 
ankles and knees and tenderness to palpation of both 
gastrocs.  The assessment was gastroc strain.

From March to April 2002, the veteran was placed on 
restricted duty but the reason for the restriction was not 
noted.  She was restricted from marching and running.

A January 2003 private neurological consultation report 
indicates that the veteran had excellent strength to specific 
muscle testing in the lower extremities with no atrophy or 
fasciculations noted and no toe change.  Her gait was 
unremarkable.

In January 2003, a private neurologist noted that results of 
a computed axial tomography (CAT) scan were normal. 

Private neurology reports, dated from February to May 2003, 
indicate that in February 2003, the veteran gave a history of 
back pain and her musculoskeletal examination was intact.  
The subsequent records indicate that the veteran's 
extremities showed full range of motion.

A March 2003 record indicates that the veteran was on waivers 
due to medication she took for headaches.

On a report of medical history completed in August 2003, the 
veteran checked no to having sinusitis, bone or joint pain, 
and foot trouble.

A February 2004 private medical record reflects that the 
veteran was seen with a persistent cough, history of 
bronchitis with asthma, and headache.  The clinical 
impression included bronchitis secondary to asthma.

In February 2004, the veteran was examined by a private 
allergist regarding her complaints of headaches, sinus and 
bronchitis-type problems.  She complained of sneezing, clear 
discharge, itchy nose and eyes, and clearish postnasal drip.  
The veteran described having a constant cold for about two 
weeks that seemed recurrent.  She did not get much stuffy 
nose.  Her problem was year-round for approximately two 
years.  She denied prior allergy testing.  It was that the 
veteran had some evaluation for her headaches, including a 
cranial CAT scan and a sinus CAT scan.  According to the 
allergist, the sinus computed tomography (CT) was performed 
in May and showed evidence for maxillary and some ethmoid 
sinus disease.  On examination, the veteran's sinuses were 
nontender and pulmonary function tests were absolutely 
normal.  The physician noted that the veteran had evidence 
for perennial and seasonal allergy and wondered if some of 
her cough and phlegm production might be from some persistent 
chronic sinus disease.  

When the veteran reported for her April 2004 separation 
physical, she denied any problems or concerns that day.  On 
an April 2004 report of medical assessment competed when she 
was examined at that time, the veteran reported being treated 
by an allergy and sinus physician.  The examiner noted that 
the veteran had chronic allergies for which she was 
undergoing evaluation and immunotherapy.  The assessment 
included allergies.

Post service, in June 2004, the veteran underwent VA 
examinations.

A June 2004 VA neurological examination report includes the 
veteran's report of foot pain and sinus problems.  

A June 2004 VA nose, sinus, pharynx, and larynx examination 
report reflects the veteran's complaint of having problems 
with her nose primarily with chronic headaches that she 
construed as sinusitis.  It was noted that she apparently had 
a positive CAT scan approximately six months earlier and was 
treated at that time.  She was referred to an allergist who 
performed allergy testing but did not offer shots and she was 
placed on prescribed medication.  The veteran had symtoms 
fairly regularly, most recently the previous day when she 
claimed to have some sneezing and headache.  On examination, 
it was noted that a CAT scan performed just prior to the 
examination was completely normal in the nose and sinus 
areas.  The veteran's external nose, vestibule, turbinates, 
meatus, and floor of the nose were all normal.  The septum 
was midline.  The clinical impression was probable mild 
allergic rhinitis and no current evidence of acute or chronic 
sinus disease.

VA medical records, dated from July 2004 to September 2005, 
reflect the veteran's history of seasonal allergies.  An 
October 2004 emergency room record includes a past medical 
history of allergic sinusitis.  According to a March 2005 
record, the veteran was noted to have a history of seasonal 
allergies and asthma, with wheezing episodes with increased 
sinus congestion and drainage for which she used a nebulizer.  
The nurse practitioner assessed allergies.  In May 2005, the 
veteran was seen for a productive cough, noted to have 
medication for congestion that was not from her sinuses.  
Bronchitis was diagnosed.  According to an August 2005 
record, Flunisolide was prescribed for nasal congestion. 

II.	Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

A.	Sinus Condition

The veteran has contended that service connection should be 
granted for a sinus disorder.  The record demonstrates that, 
although the veteran was treated by a private allergist in 
February 2004 while in service, who reported an apparently 
positive CAT of the sinuses, no sinus disorder was diagnosed 
at that time or on separation from service.  Moreover, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had a sinus disorder.  
In fact, in June 2004, a VA examiner specifically stated that 
results of a CAT scan taken at the time of VA examination 
were normal and that there was no evidence of acute or 
chronic nose or sinus disease.  Furthermore, the veteran has 
submitted no evidence to show that she currently has a sinus 
disorder.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has a sinus 
disorder has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. at 143.

B.	Left Foot

The veteran has also contended that service connection should 
be granted for a disorder manifested by left foot pain.  The 
record demonstrates that, while in January 2002, left foot 
strain and navicular pain were noted on a service medical 
record, normal range of motion of the extremities was 
reported in the 2003 private neurological examination 
reports, the veteran denied having a foot disorder on the 
August 2003 report of medical history, and a left foot 
disorder was not reported when she was examined for 
separation in April 2004.  Moreover, on VA examinations after 
the veteran's separation from service, there was no showing 
that the veteran had a diagnosed left foot disorder.  
Furthermore, the veteran has submitted no evidence to show 
that she currently has a disorder manifested by left foot 
pain.  In short, no medical opinion or other medical evidence 
showing that the veteran currently has a disorder manifested 
by left foot pain has been presented.  Rabideau v. Derwinski, 
2 Vet. App. at 143.

C. Both Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting her own statements, because 
as a layperson she is not competent to offer medical 
opinions.  The veteran can attest to factual matters of which 
she had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus her statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  There is no evidence 
showing, and the veteran does not assert, that she has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of her claimed sinus or left foot 
disorders.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to her 
currently claimed sinus and left foot disorders.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for a 
sinus disorder and a disorder manifested by left foot pain.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection a sinus 
disorder and a disorder manifested by left foot pain is not 
warranted.


ORDER

Service connection for a sinus disorder is denied.

Service connection for a disorder manifested by left foot 
pain is denied.


REMAND

The veteran also seeks service connection for chronic 
headaches (also claimed as migraine headaches).

Service medical records are replete with the veteran's 
complaints of, and treatment for headaches, variously 
identified as migraine, tension, and cluster headaches.  In 
the January 2003 private neurological consultation report, a 
neurologist diagnosed headaches, probably related to 
functional issues.  In a later dated January 2003 record, 
that physician noted that the veteran had a normal CAT scan 
and normal electroencephalogram (EEG) and speculated that the 
veteran's headaches were either functional or due to 
malingering.

According to a February 2004 Medical Board Report (MEB), the 
veteran was referred to a Physical Evaluation Board for 
frequent headaches.  In August 2003 and January 2004 
statements for the MEB, a primary care clinic provider said 
the veteran was initially seen in June 2002 for complaints of 
headaches, diagnosed as tension headaches for which 
medication was prescribed.  She returned in November 2002 and 
said the medication did not control her headaches.  The 
diagnosis at that time was tension headaches versus migraine 
headaches and stronger medication was prescribed.  The 
January 2003 neurologist's opinion, that her symtoms were due 
to situational factors or malingering but that medication was 
not required and that counseling was recommended, was noted.  
Another neurology examination was performed, results of a CT 
of the cervical spine, a magnetic resonance image (MRI) of 
the brain, and an EEG were negative, and new medication was 
prescribed.  In January 2004, there was some thought that the 
veteran's headaches were related to environmental exposures 
and her treatment was geared more towards allergy and sinus 
control than pain medication.

Post service, a June 2004 VA examiner diagnosed tension type 
headaches, or headaches related to a sinus condition, or 
headaches not otherwise specified.  However, as described 
above, another June 2004 VA examiner examined the veteran and 
concluded that there was no evidence of acute or chronic 
sinus disease. 

In October 2004, a VA emergency room physician assessed the 
veteran with migraine headaches.

According to an August 2005 VA neurological examination 
report, the examiner did not have the veteran's medical 
records for review.  Upon physical examination, the 
impression was a normal neurological examination in a patient 
with nonspecific headaches.  The physician said the veteran's 
headaches did not fulfill the International Headache Society 
classification for a migraine nor did they fulfill the 
criteria for tension type headaches, though the headache came 
closer to classification as a tension type headache than any 
other classification.  It was noted that missing in the 
tension type headache classification was the distribution and 
the quality of the pain.  The VA examiner was unable to 
classify the veteran's headache as a migraine. 

Thus, in August 2005, the VA examiner did not review the 
veteran's medical records and was not asked to render an 
opinion as to the etiology of any chronic disability 
manifested by headaches found to be present.  The Board 
believes this should be done.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159(b) (2007), that includes 
an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service 
connection claim on appeal, as 
outlined by the court in 
Dingess/Hartman v. Nicholson, 
supra.

2.	The RO/AMC should obtain all VA 
medical records regarding the 
veteran's treatment for the 
period from September 2005 to the 
present.  If any records are 
unavailable, a written note to 
that effect should be placed in 
the file and the veteran and her 
representative should be so 
advised in writing.

3.	Then, the veteran should be 
scheduled for an appropriate VA 
neurological examination 
performed by a physician, to 
determine the etiology of any 
chronic headache disability found 
to be present.  All indicated 
tests and studies should be 
conducted and all clinical 
findings reported in detail.  The 
examiner is requested to respond 
to the following questions:

a.	Does the veteran have a 
chronic disability 
manifested by headaches, or 
another chronic headache 
disorder?

b.	If a chronic disability 
manifested by headaches or 
another chronic headache 
disorder is diagnosed, the 
examiner is requested to 
render an opinion as to 
whether it is at least as 
likely as not (i.e., at 
least a 50-50 degree of 
probability) that any such 
headache disorder noted was 
caused by military service, 
including the findings noted 
in January through August 
2003 and January and 
February 2004 (diagnosed 
migraine, tension, or 
cluster headaches, and 
symtoms due to malingering), 
or whether such an etiology 
or relationship is unlikely 
(i.e., less than a 50-50 
probability).

c.	A rationale should be 
provided for all opinions 
expressed.  In rendering an 
opinion, the examiner is 
particularly requested to 
address the opinion 
expressed by the VA 
neurologist in August 2005 
(to the effect that the 
veteran's headaches were not 
migraine and were closer to 
tension type headaches).  
The veteran's claims file 
should be made available to 
the examiner in conjunction 
with the examination, and 
the examination report 
should indicate whether the 
examiner reviewed the 
veteran's medical records.

NOTE: The term "at least 
as likely as not" does 
not mean merely within 
the realm of medical 
possibility, but rather 
that the weight of 
medical evidence both 
for and against a 
conclusion is so evenly 
divided that it is as 
medically sound to find 
in favor of causation as 
it is to find against 
it.

3.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim for 
service connection for chronic 
headaches (including migraine 
headaches).  If the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
provided with a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the 
February 2005 statement of the case.  
An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


